Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Clifford Clark, Appellant                              Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 17F1212-
 No. 06-19-00034-CR          v.                         102). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
 The State of Texas, Appellee                           Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the phrase “Terms
of Plea Bargain.” As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Clifford Clark, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JANUARY 6, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk